In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00105-CV
                             ________________________

                         MARION BRECHEISEN, APPELLANT

                                           V.

             TESSA DAWN BRECHEISEN, MICHAEL KEITH BRECHEISEN,
                    and RABO AGRIFINANCE, INC., APPELLEES



                           On Appeal from the 84th District Court
                                 Hansford County, Texas
              Trial Court No. CV04979; Honorable William D. Smith, Presiding


                                     August 28, 2014

                   ORDER DENYING MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Pending before this Court is the motion of Appellee, Tessa Dawn Brecheisen,

seeking dismissal of this appeal for the alleged failure of Appellant, Marion Brecheisen,

to comply with an order of the court. See TEX. R. APP. P. 42.3. We deny the relief

requested.
      Having reviewed the record, for purposes of clarity, this Court designates the

parties to this appeal to be: Appellant, Marion Brecheisen, and Appellees, Tessa Dawn

Brecheisen, Michael Keith Brecheisen, and Rabo Agrifinance, Inc., and the style of this

case to be: Marion Brecheisen, Appellant v. Tessa Dawn Brecheisen, Michael Keith

Brecheisen, and Rabo Agrifinance, Inc., Appellees.


      It is so ordered.


                                              Per Curiam




                                          2